DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 7 and 14 to 18 are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (U.S. Patent Publication 2015/0254058) in view of Black et al. (U.S. Patent No. 8,151,192).
Concerning independent claims 1 and 14, Klein et al. discloses a method and system for voice control using context-specific voice-command instructions, comprising:
“receiving, from a third party application developer, data defining a new voice action for a software application, wherein the data defining the new voice action comprises a trigger term or phrase that triggers the software application to perform the new voice action, and a context that specifies a user device status and a software application status, when the new voice action can be triggered” – computing system 102 may be configured to recognize application and/or context-specific commands; application-specific voice commands may be recognized under certain conditions only when that particular application is being executed; context-specific voice commands only may be recognized under certain conditions or contextual states of a graphical user interface or computing system (“a context that specifies a user device status and a software application status”); contextual states may include a music state, a video state, a gameplay state (¶[0041] - ¶[0043]); here, spoken words of a voice command are “a trigger term or phrase”; content developers and/or third parties (“a third party application developer”) may provide new voice commands (“a new voice action for a software application”) once the computing system is released for use (¶[0079]); 
“receiving from the third party application developer data defining a discoverability example for the new voice action, wherein the data defining the discoverability example comprises a notification including at least the trigger term or phrase for the new voice action to inform users how to trigger the new voice action” – a system may be configured to provide suggestions and tips that may help users learn how to use voice commands appropriately (¶[0051]); content developers and/or third parties (“the third party application developer”) may provide new voice commands once the computing system is released for use (¶[0079]); here, a suggestion or tip for how to use a voice command is “a discoverability example”; implicitly, any suggestions and tips on how to use new voice commands are specified by a third party content developer;
“subsequent to receiving from the third party application developer the data defining the new voice action for the software application and the data defining the discoverability example for the new voice action: receiving, from a user of a user device having the software application installed, a request for discoverability examples for a current context” – voice-command suggestions may be displayed in an overlay that can be quickly summoned by a user; a user may summon overlay 300 by saying ‘help’, ‘computer select’, or another specific command; overlay may be presented responsive to any suitable request for voice-command suggestions received via user input (“a request for discoverability examples for the software application”); overlay 300 may include voice-command suggestions 302 that are application and/or context specific (“discoverability examples for a current context”); voice command suggestions 302 may be context-specific (¶[0055]: Figure 3);
“receiving, from the user device, the current context of the request, the current context of the request including a user device context and a software application context, wherein the user device context indicates that the software application is operating in the foreground of the user device when the request is received, and wherein the software application context indicates a particular mode that the software application is currently in when the request is received” – computing system 102 may be configured to run services or tasks in the background while using different applications in the foreground; these applications and background services may correspond to different contextual states of computing system 102 (“the current context of the request including a user device context . . . wherein the user device context indicates whether the software application is operating in the foreground of the user device when the request is received”) (¶[0026]: Figure 1); additionally, application-specific voice commands may only be recognized under certain conditions; application-specific voice commands associated with a particular application only may be recognized when that particular application is being executed (“the current context of the request including . . . a software application context”); these voice commands may only be recognized when that application is displayed in GUI 114, or these voice commands may be recognized when that application is running in the background; context-specific voice commands only may be recognized under certain conditions or contextual state of the GUI of computing device 102; computing device 102 may be in the music state when a background music service or music application is being executed and/or presenting music or audio content (“wherein the software application context indicates a particular mode that the software application is current in when the request is received”); computing device 102 may be in a video state when a background video service or video application is being executed and/or presenting video or visual content; computing system 102 may be in a communication state when a background communication service or communication application is being executed and/or communication is initiated with a remote user (¶[0042] - ¶[0043]: Figure 1); particular voice-commands suggestions may be displayed based on a shell destination currently being displayed in the GUI, controls currently being displayed on the screen, media currently being played, and online communications with other users being in progress (¶[0068]: Figure 2); Compare Specification, e.g., ¶[0007], ¶[0030] - ¶[0031], and ¶[0033], which equivalently describes an audio player mode of a media player application as “a particular mode”;
“determining that the current context matches the context for the new voice action defined by the third party application developer, wherein determining that the current context matches the context for the new voice action defined by the third party application developer comprises:” – a contextual state of a graphical user interface presented via a display of the computing system is identified; a voice command is selected from a set of voice commands based on the contextual state of the graphical user interface, and a context-specific voice command suggestion corresponding to the selected voice command is identified (Abstract); overlay 300 may include voice-command suggestions that are application and/or context specific; voice-command suggestions 302 may be context-specific (¶[0055]); 
“determining that the user device context matches the user device status for the new voice action defined by the third party application developer” – a set of voice commands from which the corresponding voice command suggestions are selected includes only the voice commands that the computing system is currently configured to understand and process, and the system will not suggest voice commands that the system is not currently able to understand or process (¶[0067]); voice-command suggestions may be selected for presentation based on a current state of graphical user interface 114 and/or of computing system 102 (“determining that the user device context matches the user device status for the new voice action”) (¶[0068]); to simplify the process of selecting voice commands to suggest for the current state of the GUI, voice-command suggestions may be divided into a set of basic computing contexts, where these contexts may include: music is playing, video is playing, a video game is being played, and a VOIP communication is in progress; a music context may include voice-command suggestions to play and pause music, mute the volume and skip between tracks in a playlist; a video context may include voice-command suggestions to play and pause video, mute the volume, and rewind and fast forward video; a gameplay context may include voice-command suggestions to pause gameplay, invite friends to play a game, save a game, and quit a game; a VOIP communication context may include voice-command suggestions to call a friend, increase and decrease call volume, and end a call (¶[0069]); Compare Applicants’ Specification, ¶[0004] and ¶[0007], where a “user device context” can include which application is playing in the foreground or the background and a media player is currently running in the foreground;
“determining that the software application context matches the software application status for the new voice action defined by the third party application developer” – a contextual state of a graphical user interface presented via a display of the computing system is identified, and a context-specific voice command suggestion corresponding to the selected voice command is identified (Abstract); like application-specific voice commands, context-specific voice commands may only be recognized under certain conditions or contextual states of the GUI (¶[0043]); a first context-specific parameter value selected based on a first contextual state may be changed to a different context-specific parameter value selected based on a second contextual state that differs from the first contextual state (¶[0058]); a set of voice commands from which the corresponding voice command suggestions are selected includes only the voice commands that the computing system is currently configured to understand and process, and the system will not suggest voice commands that the system is not currently able to understand or process; voice-command suggestions may be selected for presentation based on a current state of graphical user interface 114 (“determining that the software application context matches the software application status for the new voice action”) and/or computing system 102 (¶[0067]); voice-command suggestions may be selected for presentation based on a current state of graphical user interface 114 and/or of computing system 102 (“determining the software application context matches the software application status”) (¶[0068]); by presenting voice command suggestions that are context-specific, these voice-command suggestions may be more likely to be applicable to current operations of the computing system and thus more likely to be used by a user interacting with the computing system (¶[0121]); selecting a first value of a parameter of a parameterized voice-command suggestion may be a context-specific value selected based on the identified contextual state (¶[0126]: Figure 11);
“in response to receiving the request for discoverability examples for the software application from the user, determining the user device context matches the user device status for the new voice action defined by the third party application developer, and determining the software application context matches the software application status for the new voice action defined by the third party application developer: identifying the data defining the discoverability example for the new voice action and causing the user device to output for presentation to the user of the user device the notification including at least the trigger term or phrase for the new voice action to inform the user how to trigger the new voice action” – a context-specific voice-command suggestion corresponding to a selected voice command is identified, and a graphical user interface including the context-specific voice-command suggested is presented via a display (Abstract); voice-command suggestions may be displayed in an overlay that can be quickly summoned by the user; overlay 300 may be presented responsive to any suitable request, and may include voice-command suggestions 302 that are application and/or context specific (¶[0055]); voice-command suggestions may be selected for presentation based on a current state of graphical user interface 114 and/or of computing system 102 (“the user device context matches the user device status . . .  and the software application context matches the software application status”) (¶[0068]); Figure 3 illustrates command suggestion 306 as “data defining the discoverability example” of “the notification including at least the trigger term or phrase, for the new voice action, to inform the user how to trigger the new voice action”; that is, ‘Want to sign in? Say “Sign in as” + Your Name’ is a notification of a discoverability example for a sign-in command that includes a “trigger phrase” of ‘Sign in as’ for “the voice action, to inform the user how to trigger the voice action”.  
Concerning independent claims 1 and 14, Klein et al. arguably discloses all of the limitations of these independent claims, but may not clearly disclose “receiving . . . a request for discoverability examples for a current context” and “wherein the software application context indicates a particular mode that the software application is current in when the request is received”.  Generally, Klein et al. discloses context-specific voice-command suggestions based on a contextual state of a graphical user interface may include unprompted voice-command suggestions.  (¶[0052]: Figure 2)  Still, Klein et al. discloses at least one embodiment where GUI 114 includes a voice-command suggestion overlay 300 that may be summoned by a user saying ‘help’, ‘computer select’, or a similar specific command to present voice-command suggestions that are context-specific.  (¶[0055]: Figure 3)  Klein et al., then, discloses at least one embodiment of “receiving . . a request for discoverability examples for a current context”.  Additionally, Klein et al. could be construed to disclose “wherein the software application context indicates a particular mode that the software application is currently in when the request is received” because selecting voice command to suggest for a current state of a GUI 114 is divided into a set of basic computing contexts, where these contexts may include ‘music is playing’, ‘video is playing’, ‘a video game is being played’, etc.  A music context may include voice-command suggestions to play and pause music, mute the volume, and skip between tracks in a playlist.  (¶[0069]: Figure 1)  Here, “wherein the software application context indicates a particular mode” can be construed as ‘music is playing’, ‘video is playing’, or a ‘video game is being played’.  That is, a “mode” is that music is currently playing or video is currently playing for a music application or a video application.  Compare Applicants’ Specification, ¶[0007], ¶[0030] - ¶[0033], and ¶[0088] - ¶[0089], which describes a ‘mode’ as including an audio player mode of a multimedia application or a particular activity task that an application is executing, e.g., an email application is in an email write mode or a camera application is in a camera mode or a photo album viewer mode.  Klein et al.’s context of ‘music is playing’, then, is equivalent to Applicants’ ‘mode’ of music is currently playing.
Concerning independent claims 1 and 14, even if these limitations of “receiving . . . a request for discoverability examples for a current context” and “wherein the software application context indicates a particular mode that the software application is current in when the request is received” are omitted by Klein et al., they are taught by Black et al.  Generally, Black et al. teaches providing context sensitive help on an electronic device.  A system state discovery module provides system information associated with components of an electronic device, and a help infrastructure module uses the system information and application attributes to determine a help context at the time a user invokes a request for help.  (Abstract; Column 1, Lines 44 to 50)  Discoverability state information can include the type of device the application is running on and the battery level of the device (“a user device status” or “a user device context”).  (Column 3, Line 62 to Column 4, Line 3: Figure 3)  Specifically, a help context set is determined dynamically, based on the state of the application and system when the user requests help and is used to determine an appropriate set of help topics for a particular help request.  If a user is composing an email message on a mobile phone and wants to attach a photo to the email message but doesn’t know how, the user makes a request for help.  Once the user requests help, application attributes detected by the system indicate that the user is running an email program and is trying to attach a photo.  (Column 4, Lines 4 to 19: Figure 3)  Example application contexts include an identifier indicating that an email message is being composed.  Help topic identifiers 118 and 121 are used for this application context.  (Column 6, Lines 10 to 13: Figure 7)  Black et al., then, teaches “receiving . . . a request for discoverability examples for a current context” because a help infrastructure module determines a help context at the time a user invokes a request for help.  Similarly, Black et al. teaches “wherein the software application context indicates a particular mode that the software application is current in when the request is received” because application attributes indicate that a user is trying to attach a photo within an email program so that appropriate help identifiers are presented for this application context.  Compare Specification, ¶[0088], which describes an email application being in an email write mode.  An objective is to improve upon traditional context sensitive help systems where references to help topics are inserted into source code of an application which can result in inefficiencies if the help information changes during development and implementation of the application, and to ensure that a laborious process of writing context sensitive help topics of the application code has more flexibility during software development with product deadlines.  (Column 1, Lines 11 to 30)  It would have been obvious to one having ordinary skill in the art to receive a request for discoverability examples for a current context and for an application context that indicates a particular mode that the software application is currently in when the request is received as taught by Black et al. to provide context-specific voice-command suggestions in Klein et al. for a purpose of improving an efficiency and flexibility of context sensitive help systems.  
  
Concerning claims 2 and 15, Klein et al. discloses an embodiment in Figure 3 illustrating command suggestion 306 of ‘Want to sign in? Say “‘Sign in as’ + Your Name”’ as a discoverability example for a sign-in command that includes a “trigger phrase” of ‘Sign in as’ for “the voice action, to inform the user how to trigger the voice action”.  Here, “‘Sign is as’ + Your Name” is “the notification including at least the trigger term or phrase, for the new voice action, informs the user how to control the software application.”  That is, ‘Sign is as’ is “the trigger term or phrase” and suggestion 306 “informs the user how to control the software application”.
Concerning claims 3 and 16, Klein et al. discloses an embodiment in Figure 3 illustrating command suggestion 306 of ‘Want to sign in? Say “‘Sign in as’ + Your Name”’ as a discoverability example for a sign-in command that includes a “trigger phrase” of ‘Sign in as’.  Implicitly, a user can subsequently speak this sign-in command (“subsequent to causing the user device to output the notification: receiving further audio data that includes the trigger term or phrase”), and then a portable computing device performs the action of signing in (“in response to receiving the further audio data that includes the trigger term or phrase, causing the software application to be controlled based on the trigger term or phrase”).
Concerning claims 4 and 17, Klein et al. discloses that computing system 102 may be configured to run services or tasks in the background while using different applications in the foreground (“application is operating in a foreground of the user device”).  These applications and background services may correspond to different contextual states of computing system 102.  (¶[0026]: Figure 1)  Application-specific voice commands can include contextual states of a music state, a video state, or a gameplay state.  (¶[0043])  Commands may only be contextually available or relevant, e.g., ‘pause’ only applies when media is playing.  (¶[0050])  Voice command suggestions may include ‘Want to listen to Creedence?  Say “play Creedence”’ or ‘Want to listen to Kenny Rogers?  Say “play Kenny Rogers”’.  (¶[0063])  An application or service that currently has focus, e.g., is currently being displayed and/or being interacted with by a user is assigned the highest priority.  (¶[0072])  Here, a music state for playing media of Creedence of Kenny Rogers corresponds to “the media player application is in an audio player mode”.  An application or service that currently has focus is an “application is operating in a foreground of the user device”.
Concerning claims 5 and 18, Klein et al. discloses that content developers and/or third parties may provide new voice commands.  (¶[0027])  Figure 3 illustrates command suggestion 306 of ‘Want to sign in? Say “‘Sign in as’ + Your Name”’, which “informs the user how to control the software application using the new voice action.”
Concerning clams 6 to 7, Klein et al. discloses that a system may be configured to provide suggestions and tips that may help users learn how to use voice commands appropriately (“the plurality of discoverability examples are generated based on data defining the new voice action for the software application”).  (¶[0051])  Content developers and/or third parties may provide new voice commands once the computing system is released for use.  (¶[0079])  Here, a suggestion or tip for how to use a voice command is “a discoverability example”.  Implicitly, any suggestions and tips on how to use new voice commands are specified by a third party content developer, and this third party content developer decides which new commands to include and suggestions for these new commands (“the third party application developer selecting a suggested discoverability example from a plurality of suggested discoverability examples”). 

Claims 8 to 10 are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (U.S. Patent Publication 2015/0254058) in view of Black et al. (U.S. Patent No. 8,151,192) as applied to claims 1 and 6 to 7 above, and further in view of Bishop et al. (U.S. Patent Publication 2016/0275949).
Concerning claim 8, Klein et al. discloses new voice actions and suggestions for new voice actions (“suggested discoverability examples”), but omits “validating the data defining the new voice action for the software application” “prior to generating the plurality of suggested discoverability examples”.  However, it is known in the prior art to ‘validate’ voice commands for various purposes including ensuring that voice commands do not conflict with existing voice commands for alternative software applications.  Specifically, Bishop et al. teaches voice command definitions used in launching an application with a command for an application, where voice command definitions include one or more phrases/utterances that may be said to execute each of the commands.  (Abstract)  A voice command definition file (VCDF) can be defined by an application developer.  (¶[0003], ¶[0021], and ¶[0053])  Figure 6 illustrates exemplary displays showing help pages for what voice commands are supported by an application.  (¶[0048])  Display 630 illustrates a help page for ‘What can I say?’ that lists various commands including ‘Enter a new memo’ and ‘Show playlists’.  (¶[0051])  A call to an installing command set application inspects and validates each of the command sets contained in a file whose language attribute matches that of the global speech engine (“prior to generating the plurality of suggested discoverability examples, validating the data defining the new voice action for the software application”).  (¶[0055])  An application developer may define a set of voice commands to associate with an application and then load that file into a global speech engine that is configured to run that application.  (¶[0056])  An objective is to reduce user frustration in launching and executing an application.  (¶[0001])  It would have been obvious to one having ordinary skill in the art to validate data defining a voice action of a developer as taught by Bishop et al. to trigger new voice actions of Klein et al. for a purpose of reducing user frustration in launching and executing an application.
Concerning claim 9, Klein et al. discloses that application-specific voice commands may be recognized under certain conditions only when that particular application is being executed; context-specific voice commands only may be recognized under certain conditions or contextual states of a graphical user interface or computing system (¶[0041] - ¶[0043]).  Bishop et al. teaches that a call to an installing command set application inspects and validates each of the command sets contained in a file whose language attribute matches that of the global speech engine.  (¶[0055])  
Concerning claim 10, Klein et al. discloses that parametrized voice commands that reference a name of an application or a game are useful to provide an easy way to quickly download and install new applications by buying an application/game title.  (¶[0046] - ¶[0047])  Here, if a user buys a new application or game, then this “comprises determining whether payment information has been provided”.  Once a new application or game is purchased, then, any voice commands associated with that new application or game are installed.

Response to Arguments
Applicants’ arguments filed 28 September 2022 have been considered but are moot in view of new grounds of rejection, as necessitated by amendment.
Applicants provide some minor amendments to independent claims 1 and 14, changing one occurrence of “the software application” to “a current context”, deleting a term “information” from “current context information”, clarifying that a current context is received “when the request is received”, and adding the term “particular” as descriptive of “a mode”.  Then Applicants present arguments traversing the prior rejection of the independent claims as being obvious under 35 U.S.C. §103 over Klein et al. (U.S. Patent Publication 2015/0254058) in view of Freeman et al. (U.S. Patent Publication 2008/0248797).  Applicants note that Klein et al., at ¶[0055], discloses that voice-command suggestions may be displayed in an overlay 300 that can be quickly summoned by the user saying ‘help’ or ‘computer select’, but contend that the reference is silent on disclosing a context in which the voice-command can be quickly summoned corresponding to a claimed “current context”.  Applicants allege that instead of showing that a request for discoverability examples from a user of a device is received in a “current context” that includes (i) a software application operating the foreground of the user device and (ii) a software application being current in a particular mode, Klein et al. only discloses that a user summons voice-command suggestions while the device displays the home page of the device.  Additionally, Applicants note that Klein et al., at ¶[0026], discloses that computing system 102 may be configured to run services or tasks in the background while using different applications in the foreground and that applications and background services may correspond to different contextual states of computing system 102.  However, Applicants contend that ¶[0026] of Klein et al. does not disclose “a current context of the request for discoverability examples”.  Applicants note that Klein et al., at ¶[0026], discloses a GUI 114 that supports multi-tasking between different applications to switch quickly between two or more applications simultaneously in a split-screen ‘snap’ mode.  Applicants conclude that these omissions  are not cured by Freeman et al.
Applicants’ arguments are not entirely persuasive, but new grounds of rejection are set forth herein.  Specifically, independent claims 1 and 14 are now rejected as being obvious under 35 U.S.C. §103 over Klein et al. (U.S. Patent Publication 2015/0254058) in view of Black et al. (U.S. Patent No. 8,151,192).  Here, Black et al. is being substituted as a secondary reference in place of Freeman et al., and the rejection no longer relies upon the latter reference.  The new grounds of rejection are necessitated by amendment at least pursuant to Applicants’ amendments directed to receiving a request for discoverability examples for a “current context” and a “particular” mode that the software application is currently in “when the request is received” being better taught by Black et al.  Klein et al., at ¶[0055], only provides one description of ‘receiving . . . a request for discoverability examples for a current context’, but can alternately generate unprompted discoverability examples.   
Applicants’ arguments are somewhat deficient because they identify only certain irrelevant features of Klein et al.  Firstly, Applicants cite ¶[0055] of Klein et al. as providing context-specific command suggestions 302 that “may be particularly applicable to the home page.”  Still, Klein et al.’s description does not limit context-specific command suggestions only to a home page, but uses a home page simply as one alternative.  Generally, Klein et al.’s context-specific voice-command suggestions are described as corresponding to any contextual state of the graphical user interface.  This contextual state of the graphical user interface is “a current context”, and is not limited to a home page that is disclosed as one alternative.  Secondly, Applicants cite ¶[0026] of Klein et al. as providing a feature of a ‘snap mode’.  Applicants’ argument is that there is nothing in the reference that discloses that a user summons a voice-command suggestion associated with a TV feed when GUI 114 is operating in the snap mode.  Here, Applicants’ citation of a ‘snap mode’ is just an irrelevant distraction from what is disclosed by Klein et al.  Mainly, Klein et al.’s snap mode is disclosed as relating to multiple applications being executed simultaneously so that two or more applications are snapped side-by-side for multitasking.  However, Klein et al., at ¶[0026], discloses: “In yet another example, computing system 102 may be configured to run services or other tasks in the background while using different application in the foreground.  In some implementations, such applications and background services may correspond to different contextual states of the computing system 102.”  So, Klein et al. positively discloses that a contextual state can relate to a software application executing in the foreground, but this is not necessarily the same as a feature of a snap mode.
Generally, Black et al. is newly applied prior art that teaches a system state discovery module that provides system information and application attributes to determine a help context at the time a user invokes a request for help, and a help context mapping module which includes help contexts that best match a system state.  Black et al., then, clearly teaches the amended limitations directed to “receiving . . . a request for discoverability examples for a current context”.  Black et al., at Column 1, Lines 11 to 30, considers how context sensitive help systems are created by software developers with help topics written by a team of technical writers for help information that may change during development.  Black et al., then, better teaches determining that a current context “matches” a context for a voice action by a developer.  Additionally, Black et al. teaches “a particular mode” for a software application for an application context “that the software application is currently in when the request is received”.  Here, Black et al., at Column 4, Lines 4 to 19: Figure 3, teaches an embodiment of a user requesting help when running an email program and the user is trying to attach a photo, but doesn’t know how to do it.  A help context set is determined dynamically based on the state of the application when the user requests help.  Consequently, a help infrastructure module provides help topics that are specifically related to a “mode” of an application for which a user is currently requesting help.  The help is provided, then, not just for a ‘context’ of an email ‘application’, but for a ‘particular mode’ of attaching a photo in an email application. 
Applicants’ claim language sets forth a variety of features related to ‘a current context’: (a) a user device context, (b) a software application context, (c) if a software application is operating in a foreground, and (d) a particular mode that the software application is operating in.  Klein et al. and Black et al. are maintained to disclose or teach all of these ‘contexts’.  Applicants’ arguments may focus on ‘contexts’ relating to (i) a software application operating in a foreground of a user device and (ii) a software application being in a particular mode.  However, Klein et al., at ¶[0026], discloses that a context may relate to an application being in a foreground or a background, and Black et al., at Column 4, Lines 4 to 19, teaches that a context may relate to a particular mode that a software application is operating in.  Additionally, Black et al. teaches that discoverability system state information can include a type of device an application is running on and the battery level of the device.  (Column 3, Lines 63 to Column 4, Line 3)  This system state information, then, is “a user device status” and a context representing this system state information is “a user device context”.  Compare Specification, ¶[0033], ¶[0057], ¶[0070], and ¶[0110], which similarly describes battery life as contextual information. 
Admittedly, Applicants’ claims are lengthy.  Still, the examiner cannot clearly identify any individual limitation that is not disclosed or taught by Klein et al. or Black et al.  Applicants’ arguments are not persuasive.  These new grounds of rejection are necessitated by amendment.  Accordingly, the rejection is properly FINAL.  




Conclusion
Applicants’ amendment necessitated the new grounds of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        October 13, 2022